Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,557,965. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified U.S. Patent with the similar intended scope as shown below:


Instant Application
Patent No. 10,540,235
Claim 1.  A method, comprising:

transmitting, by an optical source, a plurality of optical pulses, each optical pulse transmitted in accordance with a timing budget and a ranging period, the timing budget corresponding to a duration in time during which a distance is measured from a device to a target, the ranging period corresponding to a period of time between consecutive distance measurements;
receiving, by an optical sensor, a plurality of reflections, each reflection being a reflection of a corresponding optical pulse off the target; 
determining, by a processor, a parameter corresponding to a quantitative change in the distance between the device and the target, the quantitative change corresponding to distances measured by the device based on the plurality of reflections; and 
controlling, by a controller, an operation of the optical source based on a comparison of the parameter and a plurality of thresholds.





Claim 11.  A method, comprising:

transmitting an optical pulse in accordance with a timing budget and a ranging period, the timing budget corresponding to a duration in time during which a distance is measured from a device to an infant, the ranging period corresponding to a period of time between consecutive distance measurements;
           receiving a reflection of the optical pulse; 
           determining a parameter corresponding to a quantitative change in a movement of the infant; and
           generating a control signal based on the parameter, the control signal used to set the timing budget, and the ranging period for a subsequent transmission of an optical pulse.








Claim 16.  A system, comprising:

            a presence detector configured to detect an infant within a detection area, the presence detector comprising:
            an optical source configured to transmit an optical pulse in accordance with a timing budget and a ranging period, the timing budget corresponding to a duration in time during which a distance is measured from a device to the infant, the ranging period corresponding to a period of time between consecutive distance measurements;
            an optical sensor configured to receive a reflection of the optical pulse; 
         a processor configured to determine a parameter corresponding to a quantitative change in a movement of the infant; and 
         a controller configured to generate a control signal based on the parameter, the control signal used to set the timing budget, and the ranging period for a subsequent transmission of an optical pulse; and 
         an electronic device coupled to the presence detector.
Claim 1.  A device, comprising:

                an optical source configured to transmit an optical pulse in accordance with a timing budget and a ranging period, the timing budget corresponding to a duration in time during which a distance is measured, by the device, from the device to a target, the ranging period corresponding to a period of time between consecutive distance measurements by the device;
            an optical sensor configured to receive a reflection of the optical pulse;
           a processor configured to determine a parameter corresponding to a quantitative change in the distance between the device and the target, the quantitative change corresponding to distances measured by the device based on the reflection of the optical pulse over consecutive distance measurements by the device; and
           a controller configured to generate a first control signal based on the parameter, the first control signal being configured to set the timing budget and the ranging period for a subsequent transmission of the optical pulse by the optical source.


Claim 27.  A method, comprising:

            transmitting an optical pulse in accordance with a timing budget and a ranging period, the timing budget
corresponding to a duration in time during which a distance is measured from a device to a target, the ranging period corresponding to a period of time between consecutive distance measurements;
         receiving a reflection of the optical pulse; 
         determining a parameter corresponding to a quantitative change in the distance between the device and the target, the quantitative change corresponding to distances measured by the device based on the reflection of the optical pulse over consecutive distance measurements by the device; and 
           generating a first control signal based on the parameter, the first control signal used to set the timing budget and the ranging period for a subsequent transmission of an optical pulse.



Claim 21.  A system, comprising:

               a presence detector, comprising:
           an optical source configured to transmit an optical pulse in accordance with a timing budget and a ranging period, the timing budget corresponding to a duration in time during which a distance is measured from a device to a target, the ranging period corresponding to a period of time between consecutive distance measurements by the device;
            an optical sensor configured to receive a reflection of the optical pulse;
            a processor configured to determine a parameter corresponding to a quantitative change in the distance between the device and the target, the quantitative change corresponding to distances measured by the device based on the reflection of the optical pulse over consecutive distance measurements by the device; and 
         a controller configured to generate a first control signal based on the parameter, the first control signal being configured to set the timing budget and the ranging period for a subsequent transmission of the optical pulse by the optical source; and 
         an electronic device coupled to the presence detector. 


 


It is noted that dependent claims of the present application are rejected by virtue of their dependency on a rejected claim.

Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1-10, the prior art fails to disclose or make obvious a method comprising, in addition to the other recited features of the claim, the features of transmitting each optical pulse in accordance with a timing budget and a ranging period; receiving a plurality of reflections off a target; determining a parameter corresponding to a quantitative change in the distance between the device and the target; and controlling an operation of the optical source in the manner recited in claim 1.  Regarding claims 11-15, the prior art fails to disclose or make obvious a method comprising, in addition to the other recited features of the claim, the features of transmitting an optical pulse in accordance with a timing budget and a ranging period; receiving a reflection of the optical pulse; determining a parameter corresponding to a quantitative change in the movement of an infant; and generating a control signal based on the parameter in the manner recited in claim 11.  Regarding claims 16-20, the prior art fails to disclose or make obvious a system comprising, in addition to the other recited features of the claim, the details and functions of a presence detector, an optical source, an optical sensor, a processor, a controller and an electronic device in the manner recited in claim 16.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Degges, Jr. et al (US 9,062, 969) is cited for disclosing a distance measurement device using reflected light.  Mellot (US 2022/0171036) is cited for disclosing a method and a device for peak signal detection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878